Citation Nr: 1628114	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-38 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to August 17, 2007, and in excess of 30 percent thereafter, for major depressive disorder and anxiety disorder with history of adjustment disorder (major depressive disorder).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to a temporary total disability rating based on treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2008 rating decision, the RO increased the Veteran's disability rating to 30 percent, effective August 17, 2007.

In August 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In November 2013, the Board remanded the Veteran's claim for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

In the November 2013 remand, the Board instructed the AOJ to arrange for the Veteran to undergo a VA examination to address the nature and severity of his service-connected major depressive disorder.  Additionally, with regard to the Veteran's claim for a TDIU, the Board requested that, if possible, the AOJ should obtain an opinion from a vocational specialist addressing the functional effects, either singularly  or jointly of all of the Veteran's service-connected disabilities, including major depressive disorder, hepatitis C, bilateral hallux valgus, Human Immunodeficiency Virus (HIV), sinusitis, allergic rhinitis, abdominal scar, scars of the left calf and right leg, pseudofolliculitis barbae, and bilateral pes planus.

An April 2014 VA examination addressed the nature and severity of the Veteran's service-connected major depressive disorder.  In the examination report it was noted that a vocational specialist that could address the functional effects of all of the Veteran's service-connected disabilities was not available.  Thereafter, the AOJ adjudicated the Veteran's claim in a July 2014 supplemental statement of the case.  

Following the July 2014 supplemental statement of the case, additional pertinent evidence has been added to the record.  Specifically, in September 2014, the Veteran underwent a number of VA examinations to address the nature and severity, as well as the functional effects, of his service-connected disabilities besides major depressive disorder.  Moreover, VA treatment records dated through September 2014, including records pertaining to the Veteran's mental health, have been added to the record, and in November 2015, the Veteran's representative submitted a number of private treatment records, including a February 2015 ankle and foot questionnaire that address the functional effects of the Veteran's bilateral hallux valgus.

The record shows that the AOJ has not addressed this evidence in connection with the claims currently on appeal, and the Veteran has not waived initial AOJ consideration of this evidence.  Thus, the Board must remand the Veteran's claims for initial AOJ consideration of this evidence and the issuance of a supplemental statement of the case.  See 38 C.F.R. § 20.1304 (2015); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Given the time that will pass, updated VA treatment records should be associated with the record.

With regard to the claim for a temporary total disability rating based on treatment for a service-connected disability requiring convalescence, the Board notes that, following an October 2014 rating decision, the Veteran filed a notice of disagreement with the RO's decision.  Specifically, in September 2015, the Veteran submitted the standardized notice of disagreement form expressing his intent to appeal the decision to deny a temporary total disability rating.  No statement of the case addressing this matter has been issued.  Therefore, this issue must be remanded so the AOJ can provide the Veteran with a statement of the case and afford him the opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238 240 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case that addresses a temporary total disability rating based on treatment for a service-connected disability requiring convalescence.  The Veteran must be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2. Obtain any outstanding VA treatment records dated after September 30, 2014. 

3.  Readjudicate the Veteran's claims for an increased rating for major depressive disorder and entitlement to a TDIU, to include consideration of all evidence not considered in the July 2014 supplemental statement of the case (received thereafter).  If the benefits sought on appeal are not granted in full, issue the Veteran and his agent a supplemental statement of the case.  The Veteran should be afforded the appropriate time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


